DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
2.	The terminal disclaimer filed on 12 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,979,922 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney David Hauser on 12 July 2021. 
The application has been amended as follows:

1. (Currently Amended) A method of implanting a valve prosthesis in a native heart valve, comprising: 

a valve body frame having a first end, a second end, a longitudinal axis, and a blood flow passage extending along the longitudinal axis between the first end and the second end, the valve body frame being collapsible about the longitudinal axis to fit within the catheter for delivery, the valve body frame formed by a plurality of sub-frame members, each sub-frame member having a general form of a rhombus with acute-angled vertices and oblique-angled vertices; 
a flexible skirt made from polyester, the flexible skirt extending around a periphery of the valve body frame, the flexible skirt dimensioned for blocking blood flow between the valve body frame and native heart valve tissue [[; 
a one-way valve positioned within the valve body frame, the one-way valve including a plurality of flexible valve leaflets for permitting blood to flow from the first end of the valve body frame to the second end of the valve body frame, the flexible valve leaflets comprising pericardial material; and 
a plurality of barbs spaced about the periphery of the valve body frame, wherein at least some barbs are positioned at the oblique-angled vertices and wherein at least some barbs are positioned at the acute-angled vertices along the second end of the valve body frame, wherein each of the barbs points toward the first end of the valve body frame for engaging native heart valve tissue; 

withdrawing the catheter from the patient's venous system; 
wherein the barbs secure the valve prosthesis within the native heart valve and wherein the one-way valve replaces the function of the native heart valve;
wherein adjacent sub-frame members are joined at the oblique-angled vertices.
2. (Original) The method of claim 1, wherein the native heart valve is a mitral valve.  
3. (Currently Amended) The method of claim 2, wherein the distal end portion of the catheter is advanced through a femoral vein and toward the right atrium.  
4. (Currently Amended) The method of claim 3, wherein the distal end portion of the catheter is further advanced through a puncture formed in the inter-atrial septum.  
5. (Currently Amended) The method of claim 4, wherein the distal end portion of the catheter is further advanced through the left atrium and at least partially into a left ventricle.  
6. (Original) The method of claim 1, wherein the valve body frame is made of a nickel- titanium alloy.  
7. (Original) The method of claim 1, wherein each sub-frame member is formed of elongate valve body frame elements.  
8. (Currently Amended) The method of claim [[7, wherein the elongate valve body frame elements have thicknesses of about 0.3 to 0.4 mm.
9.-20. (Cancelled)


Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a method of implanting a valve prosthesis in a native heart valve comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly a method comprising:
advancing a catheter through a patient's venous system, wherein a valve prosthesis is held in a collapsed state along a distal end portion of the catheter, the valve prosthesis comprising: 
a valve body frame having a first end, a second end, a longitudinal axis, and a blood flow passage extending along the longitudinal axis between the first end and the second end, the valve body frame being collapsible about the longitudinal axis to fit within the catheter for delivery, the valve body frame formed by a plurality of sub-frame members, each sub-frame member having a general form of a rhombus with acute-angled vertices and oblique-angled vertices; 
a flexible skirt made from polyester, the flexible skirt extending around a periphery of the valve body frame, the flexible skirt dimensioned for blocking blood flow between the valve body frame and native heart valve tissue; 
a one-way valve positioned within the valve body frame, the one-way valve including a plurality of flexible valve leaflets for permitting blood to flow from the first end of the valve body frame to the second end of the valve body frame, the flexible valve leaflets comprising pericardial material; and 

releasing the valve prosthesis from the catheter and allowing the valve prosthesis to radially expand in the native heart valve; and 
withdrawing the catheter from the patient's venous system; 
wherein the barbs secure the valve prosthesis within the native heart valve and wherein the one-way valve replaces the function of the native heart valve;
wherein adjacent sub-frame members are joined at the oblique-angled vertices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774